—In a proceeding *386pursuant to CPLR article 78 to review a determination of the respondents terminating the petitioner’s employment as Manager of Information Systems, effective October 11, 1997, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered March 27, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Based on the facts of this case, the court’s dismissal of the proceeding was not an abuse of discretion. Were we to review the merits of the petition, we would find that the determination was not arbitrary or capricious, but was supported by substantial evidence.
The petitioner’s remaining contention is without merit. Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.